FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 18 August 2021. 
Claims 16 has been amended.
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 March 2021.
Claims 1-16 and 19-20 are examined herein to the extent that the salt is NaCl and the non-ionic detergent is polysorbate-80, e.g., applicant's elected species.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Rejections Withdrawn
The rejection of claim 16 under U.S.C. 112(a), as failing to comply with the written description requirement, is withdrawn in view of the amendment of claim 16.  
withdrawn in view of the amendment of claim 16.  

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1-16 and 19-20 under 35 U.S.C. 103 as being unpatentable over EVANS (US 2005/0186225 A1, cited in IDS filed 07/10/2019) in view of COYLE (“Beta Cyclodextrins Enhance Adenoviral-Mediated Gene Delivery to the Intestine”, Pharmaceutical Research, Vol. 15, No. 9, 1348-1355, 1998) is maintained.
Evans is primarily directed towards viral formulations and related pharmaceutical products for use in gene therapy and/or vaccine applications (abstract).
Regarding claims 1, 4, 6, 9, 10 and 19-20, Evans discloses liquid formulations comprising a recombinant adenovirus for use in gene therapy and/or vaccine applications (paragraph [0013]).  Evans discloses formulations including formulations buffered to a lower pH such as from about pH 6.0 to about pH 7.5 (paragraph [0018]).  Evans discloses that at least one non-ionic surfactant is added to reduce adsorption to container surfaces as well as possibly providing increased virus stabilization (paragraph [0054]).  Evans discloses that non-ionic surfactants including polysorbate-80 (paragraph [0054]).  Evans discloses that a component of the formulations which enhance viral stability includes a salt and the salt includes sodium chloride (paragraph [0057]).  Evans discloses that inhibitors of free radical oxidation are added to enhance viral stability and that free radical oxidation inhibitors include ethanol and include sodium citrate and specific combinations thereof (paragraph [0058]).
Regarding claims 2, 8, 12-14 and 19-20, Evans discloses amount of sodium citrate from about 1 mM to about 100 mM (paragraph [0078]).
Regarding claims 5, 8, 12-14 and 19-20, Evans discloses containing NaCl in a range from no salt up to about 75 mM-100 mM (paragraph [0100]).
Regarding claims 7-8, 12-14 and 19-20, Evans discloses the non-ionic detergent including polysorbate-80 is included at a concentration range of from about 0.001% to about 2% (paragraph [0101]).
Regarding claims 11-14 and 19-20, Evans discloses that the amount of at least one non-reducing free radical scavenger to effectively enhance stability of the core formulation including ethanol which is added in an amount of from about 0.1% to about 5.0% (paragraph [0078]).
Regarding claims 15 and 19, Evans discloses formulations including liquid formulations (paragraph [0013]).
Regarding claim 16, Evans discloses that the formulation is useful for parenteral administration (paragraph [0014]).
Evans does not specifically teach that the formulations comprise a hydroxypropyl-beta-cyclodextrin (HBCD).  The deficiency is made up for by the teachings of Coyle. 
Coyle is primarily directed towards enhancement of adenoviral transduction efficiency with cyclodextrin formulations (see entire document).
Regarding claims 1, 3, 8, 12-14 and 19-20, Coyle teaches formulations containing cyclodextrin and a recombinant adenovirus to assess whether cyclodextrin can improve transduction efficiency of the recombinant adenovirus (page 1348, second column, fourth paragraph).  Coyle teaches 2-hydroxypropyl beta cyclodextrin was somewhat effective at 2.5 and 5 %, with 4.1 and 7.7% transduction detected for each of the respective formulations resulting in 8.3 and 15.4-fold increased from control samples (page 1350, paragraph in the first column).  Coyle teaches that the cyclodextrins act as viral dispersants and produce single adenoviral particles which increase the number of virions that come in contact with enterocytes and, as a result, increase transduction efficiency (page 1354, second column second paragraph).  Coyle teaches that the formulations can be of value in gene transfer to cells and tissues in which adenoviral infection is limited due to a lack of fiber and αv integrin receptors (last paragraph on page 1354). Coyle teaches that the formulations have advantages including useful for tissues in which the vector can be selectively applied to target cells such as airway surface epithelia (last paragraph on page 1354).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a formulation comprising a recombinant adenovirus, at least one free radical oxidation inhibitor including ethanol and sodium citrate, a salt including sodium chloride (NaCl), a non-ionic surfactant including polysorbate-80, and cyclodextrin including 2-hydroxypropyl beta cyclodextrin (e.g. hydroxypropyl-beta-cyclodextrin (HBCD)); wherein the formulation has a low pH of including from about 6.0 to about 7.5; wherein the ethanol is present in an amount of from about 0.1% to about 5.0%; wherein the sodium citrate is present in an amount of about 1 mM to about 100 mM; wherein the sodium chloride is present in an amount of from no salt up to about 75 mM-100 mM; wherein the polysorbate is present in an amount of from about 0.001% to about 2%; and wherein the 2-hydroxypropyl beta cyclodextrin is present in an amount of including 2.5% or 5%.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a formulation comprising recombinant adenovirus with increased transduction efficiency in gene transfer to cells and tissues in which adenoviral infection is limited due to lack of fiber and αv integrin receptors by including cyclodextrin including 2-hydroxypropyl beta cyclodextrin (e.g. hydroxypropyl-beta-cyclodextrin (HBCD)) and at amounts of including 2.5% or 5%, wherein increasing amounts show greater increase in transduction efficiency.  The person of ordinary skill in the art would have reasonably expected success because Evans discloses liquid formulations comprising a recombinant adenovirus for use in gene therapy and/or vaccine applications (paragraph [0013]).  Evans discloses formulations including formulations buffered to a lower pH such as from about pH 6.0 to about pH 7.5 (paragraph [0018]).  Evans discloses that at least one non-ionic surfactant is added to reduce adsorption to container surfaces as well as possibly providing increased virus stabilization (paragraph [0054]).  Evans discloses that non-ionic surfactants including polysorbate-80 (paragraph [0054]).  Evans discloses that a component of the formulations which enhance viral stability includes a salt and the salt includes sodium chloride (paragraph [0057]).  Evans discloses that inhibitors of free radical oxidation are added to enhance viral stability and that free radical oxidation inhibitors include ethanol and include sodium citrate and specific combinations thereof (paragraph [0058]).  Coyle teaches formulations containing cyclodextrin and a recombinant adenovirus to assess whether cyclodextrin can improve transduction efficiency of the recombinant adenovirus (page 1348, second column, fourth paragraph).  Coyle teaches 2-hydroxypropyl beta cyclodextrin was somewhat effective at 2.5 and 5 %, with 4.1 and 7.7% transduction detected for each of the respective formulations resulting in 8.3 and 15.4-fold increased from control samples (page 1350, paragraph in the first column).  Coyle teaches that the cyclodextrins act as viral dispersants and produce single adenoviral particles which increase the number of virions that come in contact with enterocytes and, as a result, increase transduction efficiency (page 1354, second column second paragraph).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 1-16 and 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-69 of U.S. Patent No. 9,974,737 (cited in IDS 07/10/2019, hereafter ‘737) is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 1-16 and 19-20; claims 1-13 and 15-69 of ‘737 recites substantially the same formulation comprising a recombinant adenovirus, a citrate buffer, hydroxypropyl-beta-cyclodextrin, a salt including sodium chloride, a non-ionic detergent including polysorbate-80, ethanol, wherein the formulation is a liquid and is for parenteral use, and amounts of each ingredient thereof which at least overlaps the instantly claimed ranges.


Response to Arguments
Applicant argues that Evans primarily directed towards viral formulations comprising Tris as the buffer and a pH of between 7.5 to 8.5, which is in contrast to the instantly claimed formulation which comprise a citrate buffer and a pH of between 5.5 and 6.5.  Applicant argues that the formulations of Evans that are buffered to a lower pH from about pH 6.0 to 7.5 are buffered by histidine and not a citrate buffer as instantly claimed.  Applicant argues that Evans discloses use of sodium citrate used as a free radical oxidation inhibitor and uses other uses other compounds as buffers including Tris.
Applicant's arguments filed on 18 August 2021 have been fully considered but they are not persuasive.  In response, the instant claims uses the transitional phrase “comprising” which is open ended and does not exclude the inclusion of other ingredients in the composition, e.g., histidine as a buffer.  Evans discloses formulations including formulations buffered to a lower pH such as from about pH 6.0 to about pH 7.5, preferably by histidine (paragraph [0018]).  Applicant is reminded that the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  Additionally, Evans discloses that inhibitors of free radical oxidation are added to enhance viral stability and that free radical oxidation inhibitors include ethanol and include sodium citrate and specific combinations thereof (paragraph [0058]).  Evans discloses amount of sodium citrate from about 1 mM to about 100 mM (paragraph [0078]), which overlaps the amount of citrate instantly claimed as a buffer amount of citrate.  Coyle teaches that the cyclodextrins act as viral dispersants and produce single adenoviral particles which increase the number of virions that come in contact with enterocytes and, as a result, increase transduction efficiency (page 1354, second column second paragraph).  Coyle teaches that the formulations can be of value in gene transfer to cells and tissues in which adenoviral infection is limited due to a lack of fiber and αv integrin receptors (last paragraph on page 1354). Coyle teaches that the formulations have advantages including useful for tissues in which the vector can be selectively applied to target cells such as airway surface epithelia (last paragraph on page 1354).  Therefore, in light of the disclosure of Evans and the teachings of Coyle, it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a formulation comprising a recombinant adenovirus, at least one free radical oxidation inhibitor including ethanol and sodium citrate, a salt including sodium chloride (NaCl), a non-ionic surfactant including polysorbate-80, and cyclodextrin including 2-hydroxypropyl beta cyclodextrin (e.g. hydroxypropyl-beta-cyclodextrin (HBCD)); wherein the formulation has a low pH of including from about 6.0 to about 7.5; wherein the ethanol is present in an amount of from about 0.1% to about 5.0%; wherein the sodium citrate is present in an amount of about 1 mM to about 100 mM; wherein the sodium chloride is present in an amount of from no salt up to about 75 mM-100 mM; wherein the polysorbate is present in an amount of from about 0.001% to about 2%; and wherein the 2-hydroxypropyl beta cyclodextrin is present in an amount of including 2.5% or 5%.  This composition which is prima facie obvious in light of the disclosure of Evans and the teachings of Coyle reads on the instantly claimed composition, even though citrate was not used in the composition as a buffer and other buffer ingredients are included.
Applicant is reminded that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).  In KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court cautioned that, "[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103." Id. at 419.  
Applicant argues that there was no indication that the beta-cyclodextrins of Croyle could or would work in the formulations of Evans.
In response, Evans discloses liquid formulations comprising a recombinant adenovirus for use in gene therapy and/or vaccine applications (paragraph [0013]).  Evans discloses formulations including formulations buffered to a lower pH such as from about pH 6.0 to about pH 7.5 (paragraph [0018]).  Evans discloses that at least one non-ionic surfactant is added to reduce adsorption to container surfaces as well as possibly providing increased virus stabilization (paragraph [0054]).  Evans discloses that non-ionic surfactants including polysorbate-80 (paragraph [0054]).  Evans discloses that a component of the formulations which enhance viral stability includes a salt and the salt includes sodium chloride (paragraph [0057]).  Evans discloses that inhibitors of free radical oxidation are added to enhance viral stability and that free radical oxidation inhibitors include ethanol and include sodium citrate and specific combinations thereof (paragraph [0058]).  Croyle teaches formulations containing cyclodextrin and a recombinant adenovirus to assess whether cyclodextrin can improve transduction efficiency of the recombinant adenovirus (page 1348, second column, fourth paragraph).  Croyle teaches that the cyclodextrins act as viral dispersants and produce single adenoviral particles which increase the number of virions that come in contact with enterocytes and, as a result, increase transduction efficiency (page 1354, second column second paragraph).  Therefore, from the disclosure of Evans and the teachings of Croyle, the person of ordinary skill in the art would have been motivated to include cyclodextrin including 2-hydroxypropyl beta cyclodextrin (e.g. hydroxypropyl-beta-cyclodextrin (HBCD)) and at amounts of including 2.5% or 5%, wherein increasing amounts show greater increase in transduction efficiency, to obtain a formulation comprising recombinant adenovirus with increased transduction efficiency in gene transfer to cells and tissues in which adenoviral infection is limited due to lack of fiber and αv integrin receptors.  Applicant is reminded that obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  See MPEP 2143.02(II).
Applicant argues that Formulation B (e.g. 5% HBCD, 20 mM citrate, 0.02% PS-80, 75 mM NaCl, at pH 6.0) described in the instant specification has a surprising longer shelf life at 25ºC than the control formulation which is the same as formulation A195 of Evans (e.g. 10 mM Tris buffer, 75 mM NaCl, 5% sucrose, 0.020% PS-80, 1 mM MgCl2, 100 mM EDTA, 0.5% EtOH, and 10 mM histidine, at a pH of 7.4).
In response, in light of the disclosure of Evans and the teachings of Coyle, it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a formulation comprising a recombinant adenovirus, at least one free radical oxidation inhibitor including ethanol and sodium citrate, a salt including sodium chloride (NaCl), a non-ionic surfactant including polysorbate-80, and cyclodextrin including 2-hydroxypropyl beta cyclodextrin (e.g. hydroxypropyl-beta-cyclodextrin (HBCD)); wherein the formulation has a low pH of including from about 6.0 to about 7.5; wherein the ethanol is present in an amount of from about 0.1% to about 5.0%; wherein the sodium citrate is present in an amount of about 1 mM to about 100 mM; wherein the sodium chloride is present in an amount of from no salt up to about 75 mM-100 mM; wherein the polysorbate is present in an amount of from about 0.001% to about 2%; and wherein the 2-hydroxypropyl beta cyclodextrin is present in an amount of including 2.5% or 5%.  This composition which is prima facie obvious in light of the disclosure of Evans and the teachings of Coyle, which is substantially the same (e.g. has all the ingredients including hydroxypropyl-beta-cyclodextrin (HBCD)) as the instantly claimed composition (e.g. claim 1), necessarily has the same characteristics as the instantly claimed composition, e.g., has a longer shelf life at 25ºC.
Further, the evidence of unexpected results is for a composition comprising 5% HBCD, 20 mM citrate, 0.02% PS-80, 75 mM NaCl, at pH 6.0, which has a specific amount of HBCD, citrate, polysorbate-80, and NaCl and a specific pH of 6.0 (Formulation B described in the instant specification), which is not commensurate in scope with the instant claims for the following reasons:
the composition of the instant claim 1 comprises a recombinant adenovirus, citrate buffer, HBCD, a salt and non-ionic detergent in no specific amounts;

the composition of the instant claim 19 comprises a recombinant adenovirus, citrate buffer of between 5 and 30 mM, HBCD at a concentration of between 1% and 10%, NaCl at a concentration of between 20 mM and 200 mM, polysorbate-80 at a concentration of between 0.01% and 0.05%, and ethanol at a concentration of between .2% and 0.6%, and Formulation B in the instant specification does not show that any combination of specific amounts in the amount ranges of each ingredient, other pH in the pH range would provide the longer shelf life; and


ethanol is not present in Formulation B.

Therefore, the method having the alleged unexpected results is not commensurate in scope with the instant claims.  See MPEP 716.02(d)[R-2].
Thus, for the reasons of record and for the reasons presented above claims 1-16 and 19-20 are rejected under 35 U.S.C. 103(a) and on the ground of nonstatutory double patenting as being unpatentable.

Conclusion and Correspondence
No claims are allowed.
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634